           Case 2:20-cv-00139-APG-NJK Document 9 Filed 05/08/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 STEPHANIE GORDON,                                         Case No.: 2:20-cv-00139-APG-NJK

 4          Plaintiff                                         Order Accepting Report and
                                                         Recommendation, Denying Application to
 5 v.                                                        Proceed In Forma Pauperis, and
                                                                    Dismissing Case
 6 STOR UR STUFF and RICK COLSTON,
                                                                        [ECF Nos. 1, 7]
 7          Defendants

 8         On April 16, 2020, Magistrate Judge Koppe recommended that I dismiss this case

 9 without prejudice to the plaintiff filing her lawsuit in state court because it is clear no subject

10 matter jurisdiction exists in this court. ECF No. 7. Judge Koppe also recommended that I deny

11 as moot the application to proceed in forma pauperis. Id. Plaintiff Stephanie Gordon did not file

12 an objection. Thus, I am not obligated to conduct a de novo review of the report and

13 recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

14 determination of those portions of the report or specified proposed findings to which objection is

15 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

16 district judge must review the magistrate judge’s findings and recommendations de novo if

17 objection is made, but not otherwise” (emphasis in original)).

18         I THEREFORE ORDER that Magistrate Judge Koppe’s report and recommendation

19 (ECF No. 7) is accepted, plaintiff Stephanie Gordon’s complaint (ECF No. 1-1) is dismissed

20 without prejudice to her filing it in state court, and the application for leave to proceed in forma

21 pauperis (ECF No. 1) is DENIED as moot. The clerk of court is instructed to close this case.

22         DATED this 8th day of May, 2020.

23
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
